Citation Nr: 1018367	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-04 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
fairly consider the Veteran's claim for service connection 
for PTSD.  Service connection for PTSD can be awarded when 
the record contains (1) a current medical diagnosis of PTSD, 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).

The Veteran has claimed multiple stressors, however the 
Veteran has failed to provide the specific dates required in 
order for many of the stressors to be researched.  The 
Veteran did however, provide two stressors that require 
additional development.  The Veteran stated in his  February 
2005 statement that he was scared every time he had to climb 
a pole to repair radio wires.  The Veteran's DD-214 states 
that his MOS was fixed station technical controller.  Of 
record is notice of receipt of an Army Commendation Medal 
which notes the stress under which the Veteran had to work to 
keep the vital communications networks working while he was 
stationed at Ban Me Thout.  The Veteran also stated that he 
was required to climb poles frequently as a part of his job 
and that he was often afraid while climbing the poles because 
of the possibility of sniper fire and the vulnerable position 
he was in while on the poles.  The Board finds that is 
reasonable to believe that the Veteran would have had to 
climb poles to do his job in radio communications and 
therefore it should be determined if this task could have 
been a stressor causing the Veteran's PTSD.
Additionally, the Veteran notes that while he was stationed 
in Vietnam, one of his best childhood friends died while 
stationed at Fort Bragg, Kentucky.  The Veteran stated in his 
February 2005 statement that his friend joined the military 
when he discovered that the Veteran had been drafted.  As a 
result, the Veteran considered him to be a true friend and 
feels responsible for the friend's death in that he would 
likely not have entered the military but for the Veteran.  
The Veteran has stated that he has felt guilty for not being 
able to attend the funeral and is reminded of it often 
because he frequently has to drive past where his friend's 
house is located.  As such the Board finds that it is 
necessary to determine if there was a soldier, from Harold, 
Kentucky, that died at Fort Bragg in 1971 while the Veteran 
was on active duty in Vietnam.  If it is determined that his 
best friend was killed at Fort Bragg while the Veteran was 
stationed in Vietnam, then a VA examination should be 
provided to determine if this incident could serve as a 
stressor for the Veteran's currently diagnosed PTSD.  

Finally, the Board recognizes a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4)(i) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
Veteran is currently diagnosed with PTSD according to the 
June 2004 VA comprehensive mental health assessment.  As 
such, the Board finds that if the Veteran's stressor(s) is 
verified, then an examination is necessary to determine 
whether there is a nexus between any verified in-service 
stressor(s) and the current symptomatology of the PTSD.


Accordingly, the case is REMANDED for the following action:

1.	Review the file and prepare a summary 
of the stressors claimed by the Veteran 
including:  climbing poles to repair 
and install radio communication lines, 
and the death of a friend at Fort Bragg 
while the Veteran was serving in 
Vietnam if the death of the friend is 
verified.

2.	Send a letter to the Veteran requesting 
the he provide a three month period of 
time during which he believes his 
friend was killed at Fort Bragg, 
Kentucky.  Additionally, request that 
the Veteran provide specific 
information regarding the circumstances 
of his friend's death.  

3.	Upon receipt of the approximate date of 
the death of the Veteran's friend and 
any other information provided, the RO 
should determine whether a soldier from 
Harold, Kentucky was killed during that 
time frame at Fort Bragg, Kentucky.  
All efforts to obtain these records 
should be documented in the claims 
folder.  Requests must continue until 
the AOJ determines that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.

4.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the nature and likely etiology of the 
Veteran's currently diagnosed PTSD.  
The claims file, including a copy of 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  The 
examiner should provide an opinion as 
to whether the Veteran's (PTSD) is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), etiologically related to any 
of the Veteran's verified stressor(s), 
including climbing utility poles in 
Vietnam and the death of a friend 
during service if that death is 
verified.  A detailed rationale should 
be provided for all opinions.

5.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

